Crockett, J., concurring:
The petition for calling an election on the question of removing a county seat must be in writing, and must be “signed” by the requisite number of qualified electors. The petition thus “signed” must be presented to the Board *566of Supervisors. Until such a petition is thus presented, the Board acquires no jurisdiction to call the election. If numerous petitions with similar headings be circulated for signatures, and' if the headings from all the petitions except one be cut off, and all the names, without the knowledge or consent of the signers, be pasted to the one heading, and in that form presented to the Board, it is clear that the paper thus presented, was not “signed” by those whose signatures were affixed to it by pasting. Whether they signed another paper with a similar heading, will rest entirely in parol, .and can only be ascertained by oral proofs. If such proof will suffice as to a portion of the petitioners, it will be equally effective as to all. We might then have the case of a petition, never in fact signed by any one; and the omission could be supplied only by oral proof that the petitioners had signed other similar petitions. If a practice of this kind was tolerated, it would open the door to numerous frauds, and would result in substituting oral proof for that which the statute requires to be in writing. For these reasons I think the one hundred and eleven names which were pasted to the petition should be disregarded; and without them there was not the requisite number. I therefore concur in the judgment.
Mr. Justice McKinstry did not express an opinion.